Opinion by
Sharpe, J.
The bill in this case Avas filed by the appellants against the appellees to enjoin and restrain the collection of an execution issued upon a judgment, recovered by the respondents against the complainants, on a bond which was given by the complainants as sureties, to secure the costs in the contest of an election to the office of circuit clerk, and to have the said bond cancelled. The respondents moved to dismiss the bill for the want of equity, which motion was granted. From the decree granting the said motion and ordering the bill dismissed, the complainants appeal and assign the rendition thereof as error.
The decree is affirmed.